OPINION ON MANDATE
ERVIN, Judge.
In Smith v. State, 608 So.2d 567 (Fla. 1st DCA 1992), we addressed errors alleged by appellant in case numbers 90-34CF and 91-55CF, reversed appellant’s sentences in each case, and certified a question to the supreme court in connection with case number 91-55CF. In State v. Smith, 616 So.2d 52 (Fla.1993), the supreme court held that it had answered the certified question in State v. Rucker, 613 So.2d 460 (Fla.1993), quashed our decision in accordance therewith, and remanded the case for proceedings consistent with Rucker.
Accordingly, we reverse and remand case number 90-34CF for the reasons stated in our previous opinion. We affirm the habit*476ual offender sentence in ease number 91-55CF.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED for further proceedings consistent with this opinion.
JOANOS, C.J., and ZEHMER, J., concur.